Citation Nr: 0722544	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-01 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from July 1959 to 
July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In March 2007, the veteran testified at a 
hearing before the Board, a transcript of which is of record.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

The veteran asserts that he currently has hepatitis C and 
that it had its onset during his active service with the 
United States Navy.  Primarily, the veteran contends that he 
was administered vaccinations via an "air gun injector" on 
entrance into service in 1959.  He recollects that he was 
part of a mass vaccination program where the injector was 
reused on many service members.  He maintains that the 
injector was not sterilized and that he was exposed to 
hepatitis C through the blood of the other service members.  
Also, he believes that the vaccination vials contained 
multiple doses and were reused with non-sterile syringes.  
(The veteran's service medical records show that the veteran 
was given vaccines on multiple occasions subsequent to his 
entrance date, although he has only indicated that the 
initial vaccines were by air gun injector.)

Additionally, the veteran claims that he may have contracted 
hepatitis C as the result of a blood transfusion when he 
underwent an operation on his right ear in 1978.  While the 
blood transfusion is not documented in the service medical 
records and the veteran does not remember whether he was 
given one, the veteran testified that his wife assures him 
that a blood transfusion occurred at the time of the surgery.  

In March 2005, the RO provided a notice letter to the veteran 
regarding his hepatitis C claim.  It included a list of risk 
factors for hepatitis C infections.  Through submitted 
statements and hearing testimony, the veteran denied the 
following risk factors:  organ transplant before 1992; 
transfusions of blood or blood products before 1992 (other 
than the in-service ear surgery); hemodialysis; accidental 
exposure to blood by health care workers; intravenous drug 
use or intranasal cocaine use; high risk sexual activity; 
tattooing; body piercing; acupuncture with non-sterile 
needles; and shared toothbrushes or shaving razors.  (During 
his hearing, the veteran did state that he underwent knee 
surgery in the late 1980s or early 1990s without a blood 
transfusion.)

A review of the medical evidence of record reveals that the 
veteran was first diagnosed with hepatitis C at the Medical 
College of Virginia in August 1994.  No specific etiology has 
been provided.  Interestingly, the last confirmed diagnosis 
of hepatitis C by biopsy was in March 1996.  An October 1996 
blood test was negative for the hepatitis C virus.  The 
veteran also submitted the first pages of a consultation 
report and biopsy, dated in January 2003 and February 2003 
respectively, from Felix P. Tiongco, M.D., and the Chesapeake 
General Hospital.  The second pages, presumably indicating 
the status of the veteran's hepatitis C, were noticeably 
absent.  

In light of this evidence, further development is necessary 
in order to decide the claim.  The veteran should be 
scheduled for a VA examination to evaluate his hepatitis C.  
See 38 C.F.R. § 3.159(c)(4) (2006).  The examination should 
be conducted with the purpose of determining whether the 
veteran currently has hepatitis C and the likelihood it had 
its onset in or is related to his military service.

The Board finds that the prospective VA examination and 
corresponding medical opinion has the purpose of clarifying 
several matters.  These include:  whether air gun injector 
technology existed at the time of the veteran's entrance into 
military service; whether an air gun injection in the manner 
the veteran claims is a risk factor for hepatitis C 
infection; whether any other in-service vaccination is a risk 
factor for hepatitis C infection; whether the type of in-
service ear surgery that the veteran underwent typically 
involves a blood transfusion and is a risk factor for 
hepatitis C infection; whether the post-service knee surgery 
is a risk factor for hepatitis C infection; and the impact of 
the length of time which elapsed from the time the veteran 
separated from service in 1979 and his diagnosis in 1994 and 
the apparent lack of symptomatology until the veteran was 
diagnosed with hepatitis C. 

On remand, in addition to the examination, the complete 
records regarding the veteran's hepatitis C should be 
requested from Dr. Tiongco and Chesapeake General Hospital. 

Accordingly, this case is REMANDED for the following actions:

1.  Contact the veteran and request that 
he identify names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for hepatitis C or any liver-
related complaints.  After securing the 
necessary releases, obtain copies of 
pertinent laboratory studies and 
treatment records that are not already of 
record.  This should include the complete 
January 2003 consultation report from 
Felix P. Tiongco, M.D., and the 
February 2003 biopsy from Chesapeake 
General Hospital.

2.  Schedule the veteran for a VA 
examination by a physician with expertise 
in infectious diseases.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiner.

The examiner should examine the veteran 
and conduct all necessary laboratory 
testing.  The examiner should render an 
opinion as to whether the veteran now has 
hepatitis C and, if so, discuss the 
etiology and the onset of the condition.  
The examiner must list and discuss all 
documented in-service and post-service 
risk factors for the veteran.  He or she 
should rank the documented risk factors 
relative to the probability that any 
confirmed hepatitis C infection is 
etiologically related to the risk factor.  
Specifically, the examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
any diagnosed hepatitis C is related to 
the veteran's period of active military 
service.  The bases for the opinion 
provided should be explained in detail.

In providing the medical opinion, the 
examiner should consider and comment on:  
whether air gun injector technology 
existed at the time of the veteran's 
entrance into military service; whether 
an air gun injection in the manner the 
veteran claims he was injected is a risk 
factor for hepatitis C infection; whether 
any other in-service vaccination is a 
risk factor for hepatitis C infection; 
whether the type of in-service ear 
surgery that the veteran underwent 
typically involves a blood transfusion 
and is a risk factor for hepatitis C 
infection; whether the post-service knee 
surgery is a risk factor for hepatitis C 
infection; and the impact of the length 
of time which elapsed from the time the 
veteran separated from service in 1979 
and his diagnosis in 1994 and the 
apparent lack of symptomatology until the 
veteran was diagnosed with hepatitis C.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655.)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

